NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 14 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    17-56149

                Plaintiff-Appellee,             D.C. Nos.    3:16-cv-01545-DMS
                                                             3:08-cr-04324-DMS-2
 v.

QUINTON OMAR JACKSON,                           MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Southern District of California
                    Dana M. Sabraw, District Judge, Presiding

                      Argued and Submitted February 6, 2019
                               Pasadena, California

Before: GOULD and NGUYEN, Circuit Judges, and MARBLEY,** District
Judge.

      Defendant Quinton Omar Jackson appeals the denial of his 28 U.S.C. § 2255

motion challenging his sentence on one count of using or carrying a firearm during

a crime of violence under 18 U.S.C. § 924(c). We have jurisdiction under 28



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The Honorable Algenon L. Marbley, United States District Judge for
the Southern District of Ohio, sitting by designation.
U.S.C. § 2253. Reviewing the denial of a § 2255 motion de novo, United States v.

Reves, 774 F.3d 562, 564 (9th Cir. 2014), we affirm. Even assuming that

Jackson’s appeal is not barred by the appellate waiver in his plea agreement, his

argument that his underlying conviction for robbery under 18 U.S.C. § 2111 is not

a crime of violence is foreclosed by our precedent. See United States v. Fultz, 923

F.3d 1192, 1197 (9th Cir. 2019) (“Robbery in violation of 18 U.S.C. § 2111 is a

‘crime of violence’ under the elements clause of § 924(c)(3)(A).”).

      AFFIRMED.




                                         2